DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 17, 2021 have been entered.
Claims 1, 4-5, 8 and 14 have been amended.
Claims 2-3, 7, 9 and 15-16 have been cancelled.

Response to Arguments
Applicant’s arguments filed on February 17, 2021 have been fully considered but moot in view of the new grounds of rejection necessitated by applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 10-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites “wherein when the home or building loses the home or building local or residential Wi-Fi network, the smart thermostat still connects to and communicates with the plurality of smart home devices on the first closed and secure wireless local area network”. It is unclear whether the smart thermostat was connected to the residential Wi-Fi in the earlier limitations in claim 1. The connection with the residential Wi-Fi was never established. 

Regarding claims 4-6, 8, 10-14 and 17-20  dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 6, it recites the term “the plurality of second smart home devices”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the above term as “the plurality of smart home devices”.

Regarding claim 14, it recites the term “the plurality of second smart home devices”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the above term as “the plurality of smart home devices”.

Regarding claim 18, it recites the term “the plurality of second smart home devices”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the above term as “the plurality of smart home devices”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being un-patentable over Hao al. (”Hao”, US 20160381593 A1) hereinafter Hao, in view Stefanski et al. (“Stefanski”, US 20170060150 A1) of hereinafter Stefanski, and further view of Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao.

Regarding claim 1, Hao teaches an Internet of Things (IoT) communication system ([0001] IoT devices communicate using M2M), comprising: 
a smart thermostat ([0032] Figs. 1, 3 Multiple modem device maybe IoT device such as thermostat ) fixedly located in a home or a building and wirelessly connected to a cellular network  and a first closed and secure wireless local area network ([0016-0020] Fig. 1 IoT device such as thermostat connected to Cellular network {element 120} and Wi-Fi Network {network element 130}), 
wherein when the home or building loses the home or building local or residential Wi-Fi network ([0044]  Local Wi-Fi available logic 510 may apply a timer and a volume threshold for the data in order to determine whether to select another modem or network in instances in which a local Wi-Fi network 130 is unavailable.),  and 
the smart thermostat maintains a seamless Internet connectivity using the cellular network ([0059-0066] Fig. 8 Step 860 Transfer via cellular network if Wi-Fi network unavailable).

Hao does not explicitly teach a plurality of second smart home devices wirelessly connected to the first smart home device thermostat via the first closed and secure wireless local area network, the plurality of smart home devices comprises at least one of: a mesh node, an access point, a television (TV), a data modem, a repeater, a camera, an appliance, a smart lighting unit, a zone device for controlling one or more heating, venting and air conditioning ("HVAC") units, the smart thermostat still connects to and communicates with the plurality of smart home devices on the first closed and secure wireless local area network, however
 Stefanski  teaches a plurality of second smart home devices wirelessly connected to the first smart home device thermostat via the first closed and secure wireless local area network ([0064] Fig. 1 devices 102 {thermostat}, 104, 106, 108, 110, 112, 114 and 116 {IOT devices} can be capable of data communications and information sharing with any other of the devices 102, 104, 106, 108, 110, 112, 114 and 116, as well as to any cloud server or any other device that is network-connected anywhere in the world. The devices can send and receive communications via any of a variety of custom or standard wireless protocols (Wi-Fi, ZigBee, 6LoWPAN, Thread, Bluetooth, BLE, HomeKit Accessory Protocol (HAP), Weave, etc.) and/or any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.).);
 the plurality of smart home devices comprises at least one of: a mesh node, an access point, a television (TV), a data modem, a repeater, a camera, an appliance, a smart lighting unit, a zone device for controlling one or more heating, venting and air conditioning ("HVAC") units ([0064] Fig. 1 devices 102 {thermostat}, 104, 106, 108, 110, 112, 114 and 116 {IOT devices} can be capable of data communications and information sharing with any other of the devices 102, 104, 106, 108 {lighting unit}, 110, 112, 114 and 116, as well as to any cloud server or any other device that is network-connected anywhere in the world. The devices can send and receive communications via any of a variety of custom or standard wireless protocols (Wi-Fi, ZigBee, 6LoWPAN, Thread, Bluetooth, BLE, HomeKit Accessory Protocol (HAP), Weave, etc.) and/or any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.).);
the smart thermostat still connects to and communicates with the plurality of smart home devices on the first closed and secure wireless local area network ([0064] Fig. 1 devices 102 {thermostat}, 104, 106, 108, 110, 112, 114 and 116 {IOT devices} can be capable of data communications and information sharing with any other of the devices 102, 104, 106, 108, 110, 112, 114 and 116, as well as to any cloud server or any other device that is network-connected anywhere in the world. The devices can send and receive communications via any of a variety of custom or standard wireless protocols (Wi-Fi, ZigBee, 6LoWPAN, Thread, Bluetooth, BLE, HomeKit Accessory Protocol (HAP), Weave, etc.) and/or any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc.).);


Hao does not explicitly teach wherein the first closed and secure wireless local area network is distinct from a home or building local or residential Wi-Fi network, wherein when the home or building loses the home or building local or residential Wi-Fi network, however 
Rao teaches wherein the first closed and secure wireless local area network is distinct from a home or building local or residential Wi-Fi network ([Col. 8 Lines 25-40] Fig. 2 These consumer devices {smart phone devices} may connect to public WiFi 216 {second local area network- residential WiFi Network} and non-secured environments. These applications can be enabled to synchronize enterprise data selectively based on enterprise WiFi networks 218, cellular networks 207, 206, home networks 210 {first local area network -secured}, or public WiFi networks 216. )
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Rao to have two distinct local networks because it would help appropriately offload wireless traffic and use wireless networks with home appliances and manage network traffic more securely when needed. 

Regarding claim 4, Hao, Stefanski, and Rao teach the IoT communication system of claim 1. 
 Hao further teaches wherein the smart thermostat comprises a Subscriber Identity Module (SIM) card ([0033-0035] Fig. 3 Cellular Modem 320 {it is an inherent to have SIM card when connecting to Cellular network such as 3G/4G}) and a Wi-Fi controller ([0042-0044] Fig. 5 Local Wi-Fi logic).

Regarding claim 5, Hao, Stefanski, and Rao teach the IoT communication system of claim 1.
Hao further teaches wherein the smart thermostat is further configured as a Wi-Fi router ([0031] Fig. 3 Wi-Fi Modem element)([0033] Fig. 3 set up a data connection through Wi-Fi modem 340) 

Regarding claim 6, Hao, Stefanski, and Rao teach the IoT communication system of claim 1.
Hao teaches a cloud based management system  ([0015] Fig. 1 cloud platform 140)
Hao does not explicitly teach a cloud based management system communicatively connected to the plurality of second smart home devices, however
Stefanski further teaches further comprises a cloud based management system  communicatively connected to the plurality of second smart home devices ([0061] Fig. 1 the smart home depicted in FIG. 1 includes a plurality of devices, including intelligent, multi-sensing, network-connected devices that can integrate seamlessly with each other and/or with cloud-based server systems to provide any of a variety of useful smart home objectives.).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify in Hao view of Stefanski to have plurality of smart home devices wirelessly connected and managed through cloud platform because it would help accurately manage and assess the state of different IoT devices in simpler meaningful ways from different locations.  
  
Regarding claim 8, Hao, Stefanski, and Rao teach the IoT communication system of claim 1.
Hao does not explicitly teach wherein the smart thermostat comprises at least one of a motion sensor and a light sensor, however
Stefanski further teaches wherein the smart thermostat comprises at least one of a motion sensor and a light sensor ([0095] Thermostat 102 further comprises environmental sensors 734/738 (e.g., temperature sensors, humidity sensors, active IR motion sensors, passive IR motion sensors, multi-channel thermopiles, ambient visible light sensors, accelerometers, ambient sound sensors, ultrasonic/infrasonic sound sensors, microwave sensors, GPS sensors, etc.), as well as other components 736 (e.g., electronic display devices and circuitry, user interface devices and circuitry, wired communications circuitry, wireless communications circuitry, etc.))
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Stefanski to have smart thermostat with motion sensor and light sensor because it would provide great ability to accurately assess the state of occupancy of a home and to provide a meaningful, yet simple user interface for responding to user inputs.

Regarding claim 10, Hao, Stefanski, and Rao teach the IoT communication system of claim 1.
Hao does not explicitly teach comprises one or more control devices each installed at each of the HVAC unit, however
 Stefanski teaches comprises one or more control devices each installed at each of the HVAC unit ([0076-0077] Fig. 4 HVAC system with multiple control devices, alternate embodiments of HVAC system 103 may have other functionality such as venting air to and from the outside, one or more dampers to control airflow within the duct system 452 and an emergency heating unit. Overall operation of HVAC system 103 is selectively actuated by control electronics 412 communicating with thermostat 102 over control wires 448)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Stefanski to have multiple control devices installed at HVAC unit because it would provide great ability to accurately provide the required temperature in each room based on the signal from the thermostat and other IoT devices. 

Regarding claim 11, Hao, Stefanski, and Rao teach the IoT communication system of claim 10.

Stefanski teaches a cloud based management system configured to receive and store data from the one or more control devices ([0068-0069] Fig. 2  The services 204 can include, e.g., software update, customer support, sensor data collection/logging, remote access, remote or distributed control, or use suggestions (e.g., based on collected operation data 204 to improve performance, reduce utility cost, etc.). Data associated with the services 204 can be stored at the central server or cloud-computing system 164 and the central server or cloud-computing system 164 can retrieve and transmit the data at an appropriate time (e.g., at regular intervals, upon receiving request from a user, etc)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Stefanski to have a cloud computing system store and receive data from the control devices because it would provide a remote and easy accessible platform to manage the IoT devices more appropriately utilizing the servers in the cloud and to reduce the cost of having local data center to manager the IoT devices. 

Regarding claim 12, Hao, Stefanski, and Rao teach the IoT communication system of claim 10.
Hao does not explicitly teach one or more zone devices each configured to control one or more HVAC units in a defined geographic zone, however
Stefanski teaches one or more zone devices each configured to control one or more HVAC units in a defined geographic zone ([0060] structure includes a plurality of rooms {defined geographic area})[0078] Figs. 5A-D   thermostat having a rounded exterior appearance and including one or more sensors for detecting environmental conditions, such as occupancy and/or users, temperature, ambient light, The thermostat 102 includes control circuitry and is electrically connected to an HVAC system 103,)([0076] Overall operation of HVAC system 103 is selectively actuated by control electronics 412 communicating with thermostat 102 over control wires 448).  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Stefanski to have multiple control devices installed at HVAC unit because it would provide great ability to accurately provide the required temperature in each room based on the signal from the thermostat and other IoT devices. 
Regarding claim 13, Hao, Stefanski, and Rao teach the IoT communication system of claim 12.
Hao does not explicitly teach wherein the each of the one or more zone devices comprises a temperature sensor, however
Stefanski teaches wherein the each of the one or more zone devices comprises a temperature sensor ([0078] Figs. 5A-D   thermostat {zone device} having a rounded exterior appearance and including one or more sensors for detecting environmental conditions, such as occupancy and/or users, temperature, ambient light, ).  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Stefanski for zone devices to have a temperature sensor because it would provide great ability to accurately provide the required temperature in each room based on the signal from the temperature sensor. 


Regarding claim 14, Hao, Stefanski, and Rao teach the IoT communication system of claim 1.
Hao does not explicitly teach wherein the smart thermostat is configured to connect to a mobile device which provides software applications to control the plurality of second smart home devices, however
([0066  one or more of the smart-home devices of FIG. 1 can further allow a user to interact with the device even if the user is not proximate to the device. For example, a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone). A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user.)([0001] These thermostats may also be capable of connection to computer networks, including both local area networks (or other “private” networks) and wide area networks such as the Internet (or other “public” networks),  enable users to have remote access and/or control thereof through their network-connected device (e.g., smartphone, tablet computer, PC-based web browser), and other advanced functionalities. Of particular importance is the ability to accurately assess the state of occupancy of a home and to provide a meaningful, yet simple user interface for responding to user inputs.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao in view of Stefanski to connect to a mobile device to provide software applications to control a plurality of smart home devices because it would provide easy accessibility to other devices in the IoT devices and control software applications through mobile device access point. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being un-patentable over Hao al. (”Hao”, US 20160381593 A1) hereinafter Hao, Stefanski et al. (“Stefanski”, US 20170060150 A1) of hereinafter Stefanski, and Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao, in view of Rufo et al. (“Rufo, US 20180342329 A1) hereinafter Rufo.

Regarding claim 17, Hao, Stefanski, and Rao teach the IoT communication system of claim 1.
Hao, Stefanski, and Rao do not explicitly teach an intelligent voice assistant device configured to receive audio input, however
Rufo further teaches an intelligent voice assistant device configured to receive audio input ([0117] The microphones 113 and 195 are also used to receive audio which is used, in accordance with a speech recognition sub-module running on the HAPPIE system core 121 of the HAPPIE home unit 103, to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home.).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao, Stefanski, and Rao in view of Rufo to have an intelligent voice assistant configured to receive audio input because it would provide an easy access way to control the smart thermostat through voice commands.  

Regarding claim 18, Hao, Stefanski, Rao, and Rufo teach the IoT communication system of claim 17.
Hao, Stefanski, and Rao do not explicitly teach wherein the audio input comprises one or more commands to control one or more smart home device of the plurality of second smart home devices, however
Rufo further teaches wherein the audio input comprises one or more commands to control one or more smart home device of the plurality of second smart home devices ([0215] the smart home module is activated by voice command or speech recognition. The smart home module controls a plurality of cameras 112, microphones 113, speakers 157, motion detectors 152, intelligent heat detectors 194, and glass breakage detectors 146, which are placed throughout the residence).

Regarding claim 19, Hao, Stefanski, Rao, and Rufo teach the IoT communication system of claim 17.
Hao, Stefanski, and Rao do not explicitly teach wherein the intelligent voice assistant device comprises at least one of a microphone, a speaker and a motion sensor, however
Rufo further teaches wherein the intelligent voice assistant device comprises at least one of a microphone, a speaker and a motion sensor ([0117] The microphones 113 and 195 are also used to receive audio which is used, in accordance with a speech recognition sub-module running on the HAPPIE system core 121 of the HAPPIE home unit 103, to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao, Stefanski, and Rao in view of Rufo to have microphone, speaker or motion sensor because it would provide an easy access way to control the smart thermostat through voice commands.  


Regarding claim 20, Hao, Stefanski, Rao, and Rufo teach the IoT communication system of claim 1.
Hao, Stefanski, and Rao do not explicitly teach machine learning artificial intelligence, however
Rufo further teaches machine learning artificial intelligence ([0106] FIG. 2 is a schematic block diagram of the HAPPIE home unit 103 that is located at the home premises. The HAPPIE home unit 103 includes a HAPPIE system core 121 that provides processing and logic functionality, and preferably includes artificial intelligence capability).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hao, Stefanski, and Rao in view of Rufo to have a machine learning artificial intelligence because it would create certain patterns for certain zones and help users predict setting the temperatures at different times and different zones. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                     /F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444